DETAILED ACTION
This office action is in response to the communication received on 01/22/2021 concerning application no. 15/736,442 filed on 12/14/2017.
Claims 1, 3-4, 6 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 

Regarding Yamamoto, Applicant argues that the map that shows the determination regions is not directly displaying the ultrasound image quality. Furthermore, Applicant argues that Yamamoto improves the image quality by changing the sound velocity, while the claim 1 improves quality by the path of the ultrasound signal.
Examiner respectfully disagrees with Applicant’s arguments. Paragraph 0151 teaches that the determination result is displayed in the monitor to warn that the determination result is negative. With regards to the use of sound velocity, claim cites that the sub-image is displaying “image quality”. The term “quality”, under broadest reasonable interpretation, would include the sound velocity as it is indicative of the tissue properties. Paragraph 0005 teaches that the sound velocity values vary due to the properties of the tissue and that this variation can further be associated with resolution. Therefore, sound velocity is representative of an “image quality”. With regards to the improvement of the image quality, Yamamoto is not cited. Rather, Hara is cited regarding the alteration of the ultrasound beam direction. Col. 12, lines 62-67, of Hara teaches that the avoiding the ribs will yield better resolution than a conventional ultrasound scan. The path alterations is seen in Fig. 1 and Fig.2 is done to avoid the ribs. 
. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
Claim 1, line 27, recites “the image quality greater than or equal to the predetermined image are displayed”. This claim element should be amended to “the image quality greater than or equal to the predetermined image quality are displayed”. Given that “a predetermined image quality” is established in line 6, the “predetermined image” is considered to be a typographical error. 
Claim 11, line 27, recites “the image quality greater than or equal to the predetermined image are displayed”. This claim element should be amended to “the image quality greater than or equal to the predetermined image quality are displayed”. Given that “a predetermined image quality” is established in line 7, the “predetermined image” is considered to be a typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-11, and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, lines 9-10, 19, and 25, recite “sub-image”. The specification fails to disclose the generation, use, or display of a “sub-image” that indicates the image quality. Rather, the published specification teaches the display of a map that indicates the quality of the first image (See paragraphs 0010-011). Furthermore, the Fig. 9 shows a map 920 rather than a sub-image. Given this lack of support in the specification, the claim contains subject matter that is not described in the specification in such a way to reasonably convey to one with ordinary skill in the art that the inventor, or the joint inventor, had possession of the claimed invention at the time of filing. 

Claim 11, lines 10, 12, 21, and 27, recite “sub-image”. The specification fails to disclose the generation, use, or display of a “sub-image” that indicates the image quality. Rather, the published specification teaches the display of a map that indicates the quality of the first image (See paragraphs 0010-011). Furthermore, the Fig. 9 shows a map 920 rather than a sub-image. Given this lack of support in the specification, the claim contains subject matter that is not described in the specification in such a way to reasonably convey to one with ordinary skill in the art that the inventor, or the joint inventor, had possession of the claimed invention at the time of filing. 

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3, lines 4-5, recite “the received echo signals include only the first echo signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the signals that are received are a plurality of signals or only a singular signal. In lines 3 and 5, the claim implies the reception of a plurality of signals (I.e. “receive echo signals” and “the received echo signals”). However, the claim element recites “include only the first echo signal”, which implies a single echo signal is received (I.e. the first echo signal).
For purposes of examination, the Office is considering the apparatus to be receiving a plurality of signals which includes the first echo signal.

Claim 3, lines 6-7, recite “a predetermined criterion”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “predetermined criterion” is a separate and distinct criteria or value from the “predetermined image quality” established in claim 1 or if both claim elements in question are the same.
For purposes of examination, the Office is considering the “predetermined image quality” to be the same as the “predetermined criterion”. 

Claim 6, line 3, recites “a transmission direction of the ultrasound beam”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “transmission direction” in question is the same as the “transmission direction of the ultrasound beam corresponding to the first path” established in independent claim 1, line 21, or is a separate and distinct transmission direction.
For purposes of examination, the Office is considering the “transmission direction” to be the same as the transmission direction in claim 1.

Claim 13, lines 5-6, recite “the received echo signals include only the first echo signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the signals that are received are a plurality of signals or only a singular signal. In lines 4 and 5, the claim implies the reception of a plurality of signals (I.e. “receive echo signals” and “the received echo signals”). However, the claim element recites “include only the first echo signal”, which implies a single echo signal is received (I.e. the first echo signal).
For purposes of examination, the Office is considering the apparatus to be receiving a plurality of signals which includes the first echo signal.

Claim 13, lines 8, recite “a predetermined criterion”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “predetermined criterion” is a separate and distinct criteria or value from the “predetermined image quality” established in claim 11 or if both claim elements in question are the same.
For purposes of examination, the Office is considering the “predetermined image quality” to be the same as the “predetermined criterion”. 

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PGPUB No. US 2015/0201909) in view of Hara et al. (US Patent No. 5,640,959) further in view of Katsuyama et al. (WO 2013/176112).

Regarding claims 1 and 11, Yamamoto teaches an ultrasound imaging apparatus comprising:
a probe configured to transmit an ultrasound signal to an object along a first path by focusing the ultrasound signal at a first focal point and receive a first echo signal reflected from the object (Paragraph 0050 teaches that the transmitter 14 is causing the transducer to transmit ultrasonic beams with delay amounts and different driving signals. Paragraph 0059 teaches that the controller 30 is able to alter the focusing properties of the signals. Paragraph 0147 teaches that the ultrasonic beam has a known focal point); and
a processor configured to generate a first ultrasound image representing the object (Paragraph 0131 teaches that the ultrasound probe is in contact with a subject and paragraphs 0132-0133 teaches the generation of an image), detect at least one region having an image quality lower than a predetermined image quality, from among regions in the first ultrasound image (Paragraph 0133 teaches that the image is set into a plurality of regions. Paragraph 134 teaches that each region is inspected sequentially. Paragraph 0136 teaches that a region of interest is assessed of its image quality), generate sub-image indicating quality of the first ultrasound image based on the at least one region (Paragraph 0134 teaches that the regions are inspected from E11 to Eend. Fig. 9 shows the regions are sub sections part of the image. Paragraph 0169 teaches that the regions are showing determination results based on the quality. Paragraph 0167 teaches that the image quality is compared to a predetermined threshold value), 
a display configured to display one of the first ultrasound image and the second ultrasound image (Paragraph 0128 teaches the displays of generated images on the monitor 28), or the first ultrasound image and the sub-image (Paragraph 0151 teaches that the determination result which is based on quality on the monitor 28).
However, Yamamoto is silent regarding an ultrasound diagnostic apparatus, comprising:
a processor configured to control the probe based on the sub-image so that the ultrasound signal reaches the at least one region along a second path by focusing the ultrasound signal at a second focal point and generate a second ultrasound image representing the object based on a second echo signal received in response to the ultrasound signal transmitted to the object along the second path; and
wherein the second path is determined based on a change in at least one of a position of an origin of an ultrasound beam corresponding to the first path and a transmission direction of the ultrasound beam corresponding to the first path, and is determined so that the ultrasound signal reaches the at least one region without being obstructed by a first obstacle obstructing the first path that degrades the image quality, and 
wherein in the sub-image the at least one region having the image quality lower than the predetermined image quality and another region having the image quality greater than or equal to the predetermined image are displayed in different colors or have different outline shapes. 
In an analogous imaging field of endeavor, regarding the manipulation of the properties of ultrasound signals, Hara teaches an ultrasound diagnostic apparatus, comprising:
Signal transforming circuit 106 in Fig. 23) configured to control the probe based on the sub-image so that the ultrasound signal reaches the at least one region along a second path by focusing the ultrasound signal at a second focal point and generate a second ultrasound image representing the object based on a second echo signal received in response to the ultrasound signal transmitted to the object along the second path (Col. 2, lines 21-40 teaches that the ultrasound is able to beam formed in the Z direction with the focus at point P1. Furthermore, the beamforming can result in the direction of the beam to alter and the focus can be positioned elsewhere. For example, point P4. See Fig. 24. Abstract teaches that the scan is performed to reduce the interference by the ribs and generate an image with good resolution. Given Hara’s goal to improve image quality based on steering of the beams, one with ordinary skill in the art would be able to control the probe according to Hara’s teachings in response to image quality from a sub-image determined by Yamamoto); and
wherein the second path is determined based on a change in at least one of a position of an origin of an ultrasound beam corresponding to the first path and a transmission direction of the ultrasound beam corresponding to the first path (Fig. 1 shows a starting point 3 and aperture 4 that is on the right side of the array and the beam is angled to transmit to the left. Fig. 2 shows a starting point 3 and aperture 4T that is shifted to the left side and targeting the right side. See Col. 11, line 62 to Col. 12, line 26), and is determined so that the ultrasound signal reaches the at least one region without being obstructed by a first obstacle obstructing the first path that degrades the image quality (Col. 12, lines 62-67, teach that avoiding the ribs will yield a better resolution than a conventional ultrasound scan. Fig. 1 shows that path of an ultrasound beam that is targeting at an angle such that the rib 10 is avoided. Abstract teaches that a tomographic image is obtained based on the scan such that the transmission avoids the ribs of the subject).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto’s teaching of the detection of a region in an image with a low image quality with Hara’s teaching of being able to steer an ultrasound beam around an obstacle that 
However, Yamamoto and Hara are silent regarding an ultrasound diagnostic apparatus, wherein in the sub-image the at least one region having the image quality lower than the predetermined image quality and another region having the image quality greater than or equal to the predetermined image are displayed in different colors or have different outline shapes. 
In an analogous imaging field of endeavor, regarding the identification of image quality, Katsuyama teaches an ultrasound diagnostic apparatus, wherein in the sub-image (ROI in Fig. 2) the at least one region having the image quality lower than the predetermined image quality and another region having the image quality greater than or equal to the predetermined image are displayed in different colors or have different outline shapes (Paragraph 0034 teaches that the attention area setting unit 24 is able to extract a location based on luminance values that are equal to or more than a predetermined value. This allows for the edge of the structure to be identified and the shape and size are extracted. Fig. 2 shows that the structure P is circled and shaded while the remaining area in the ROI is left unshaded. It should be noted that paragraphs 0039 and 0041 teach that the sound velocity values in the ROI can also be determined. This sound velocity detection in the sub-image would be compatible with sound velocity sub-images taught by Yamamoto).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Yamamoto and Hara with Katsuyama’s teaching of the marking of a region based on the image quality. This modified apparatus would allow a user to acquire images with an improved image quality with less spatial distortion, and better spatial and contrast resolution (Paragraph 0003 of Katsuyama).

Regarding claims 3 and 13, modified Yamamoto teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Paragraph 0059 teaches that a reception direction set is controlled by the controller 30.  Paragraph 0061 teaches that the reception data is able to be used in the generation of ultrasound images. Paragraph 0131 teaches that the ultrasound probe is in contact with a subject and paragraphs 0132-0133 teaches the generation of an image), and
wherein the processor is further configured to detect, according to a predetermined criterion, the at least one region having the image quality lower than the predetermined image quality, from among regions in the first ultrasound image by using the reflected echo signals (Paragraph 0133 teaches that the image is set into a plurality of regions. Paragraph 134 teaches that each region is inspected sequentially. Paragraph 0136 teaches that a region of interest is assessed of its image quality. Paragraph 0134 teaches that the regions are inspected from E11 to Eend. Fig. 9 shows the regions are sub sections part of the image. Paragraph 0169 teaches that the regions are showing determination results based on the quality. Paragraph 0167 teaches that the image quality is compared to a predetermined threshold value).

Regarding claim 6, modified Yamamoto teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	However, Yamamoto is silent regarding an ultrasound imaging apparatus, wherein the probe comprises a transducer array consisting of a plurality of transducers, information about a transmission direction of the ultrasound beam is information about an angle between the transmission direction and the transducer array.
	In an analogous imaging field of endeavor, regarding the manipulation of the properties of ultrasound signals, Hara teaches an ultrasound imaging apparatus, wherein the probe comprises a Col. 15, lines 2-5, teaches that the scan angle is spread beyond 90s to see a wide range. Col. 8, lines 21-45, teaches that the scan lines generate angles that are monitored via transmission and reception).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto with Hara’s teaching of the information of the transmission based on the angle of the ultrasound beam. This modified apparatus would allow a user to acquire an image that is not deteriorated and allows for greater control of the image selection (Abstract of Hara).

Regarding claim 8, modified Yamamoto teaches the ultrasound imaging apparatus in claim 1, as discussed above.
However, Yamamoto is silent regarding an ultrasound imaging apparatus, wherein the processor is further configured to control the ultrasound signal to be transmitted along a third path based on the at least one region and generate a third ultrasound image corresponding to the object based on the second echo signal received in response to the ultrasound signal transmitted to the object along the second path and a third echo signal received in response to the ultrasound signal transmitted to the object along the third path.
In an analogous imaging field of endeavor, regarding the manipulation of the properties of ultrasound signals, Hara teaches an ultrasound imaging apparatus, wherein the processor is further configured to control the ultrasound signal to be transmitted along a third path based on the at least one region and generate a third ultrasound image corresponding to the object based on the second echo signal received in response to the ultrasound signal transmitted to the object along the second path and a third echo signal received in response to the ultrasound signal transmitted to the object along the third path (Col. 5, lines 7-24, teaches that the ultrasound beams can be passed from the L0 position or the L1 position to yield the same sector scan of the human body that is being scanned. Fig. 30 shows that the L0 position is an aperture that emits ultrasound in a path that is separate from the L1 aperture’s path that is angled towards the right).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamamoto with Hara’s teaching of two ultrasound beams that are used to generate an image. This modified apparatus would allow a user to acquire an image that is not deteriorated and allows for greater control of the image selection (Abstract of Hara).

Claim 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (PGPUB No. US 2015/0201909) in view of Hara et al. (US Patent No. 5,640,959) further in view of Katsuyama et al. (WO 2013/176112) further in view of Yen et al. (US Patent No. 8,254,654).

Regarding claims 4 and 14, modified Yamamoto teaches the ultrasound imaging apparatus in claim 3, as discussed above.
However, the combination of Yamamoto, Hara, and Katsuyama are silent regarding an ultrasound imaging apparatus, wherein the predetermined criterion, is a criterion in which a region in the first ultrasound image corresponding to the first focal point is detected as a region having low image quality, when a correlation value for a first focal point, which is acquired using a plurality of apodization functions, is less than a predetermined threshold value.
In an analogous imaging field of endeavor, regarding the assessment of image quality, Yen teaches an ultrasound imaging apparatus, wherein the predetermined criterion, is a criterion in which a region in the first ultrasound image corresponding to the first focal point is detected as a region having low image quality, when a correlation value for a first focal point, which is acquired using a plurality of apodization functions, is less than a predetermined threshold value (Col. 6, lines 46-62, teach that a focused beam is transmitted and in reception, and apodization functions are used to create datasets. These datasets are then combined and a cross-correlation value for each pixel is generated. Col. 7, lines 39-43, teach that the cross-correlation vales are compared to a threshold value and if it is less than the threshold value, it is considered to be clutter and suppressed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Yamamoto, Hara, and Katsuyama with Yen’s teachings of comparing correlation values to a threshold value to determine image quality. This modified apparatus would allow a user to have better image quality and identify the regions with poor image quality. Furthermore, this improves the CNR by reducing sidelobe and clutter levels (Col. 1, lines 53-56, of Yen).

Regarding claim 10, modified Yamamoto teaches the ultrasound imaging apparatus in claim 1, as discussed above.
However, the combination of Yamamoto and Hara is silent regarding an ultrasound imaging apparatus, wherein the processor is further configured to control the probe to perform beamforming by using a predetermined number of sub-apertures into which a plurality of transducers in the probe are divided.
In an analogous imaging field of endeavor, regarding the assessment of image quality, Yen teaches an ultrasound imaging apparatus, wherein the processor is further configured to control the probe to perform beamforming by using a predetermined number of sub-apertures into which a plurality of transducers in the probe are divided (Col. 6, line 46-49, teaches that that a sub-aperture of 64 elements is used in transmission and reception of ultrasound beams and echo reception).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Yamamoto and Hara with Yen’s teachings of predetermined sub-apertures that divide a probe. This modified apparatus would allow a user to have better image quality and identify the regions with poor image quality. Furthermore, this improves the CNR by reducing sidelobe and clutter levels (Col. 1, lines 53-56, of Yen).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Yamamoto (PGPUB No. US 2015/0201909) in view of Hara et al. (US Patent No. 5,640,959) further in view of Katsuyama et al. (WO 2013/176112) further in view Jago (US Patent No. 6,547,732).

Regarding claim 9, modified Yamamoto teaches an ultrasound imaging apparatus in claim 1, as discussed above. 
However, the combination of Yamamoto, Hara, and Katsuyama are silent regarding an ultrasound imaging apparatus, further comprising a control panel configured to receive a user input for setting transmission of the ultrasound signal along the second path based on the at least one region, and 
wherein the processor is further configured to control the ultrasound signal to be transmitted along the second path based on the user input.
In an analogous imaging field of endeavor, regarding the control of ultrasound signals, Jago teaches an ultrasound imaging apparatus, further comprising a control panel configured to receive a user input for setting transmission of the ultrasound signal along the second path based on the at least one region (Col. 2, lines 29-38, teaches that the transmitter 14 and beamformer 16 are operated under the control of a system controller 18, which in turn is controlled by a user interface 20. The transmitter is controlled to transmit scanlines at desired steering angles, energies, and frequencies)
wherein the processor is further configured to control the ultrasound signal to be transmitted along the second path based on the user input (Col. 2, lines 29-38, teaches that the transmitter 14 and beamformer 16 are operated under the control of a system controller 18, which in turn is controlled by a user interface 20. The transmitter is controlled to transmit scanlines at desired steering angles, energies, and frequencies).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Yamamoto, Hara, and Katsuyama with Jago’s teaching of a user input for the transmission of ultrasound signal along a path. This modified apparatus would allow a user to prevent image blurring and undesirable low frame rates (Col. 1, lines 33-35, of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793